Name: Commission Regulation (EC) No 459/96 of 13 March 1996 amending Regulation (EC) No 2921/95 laying down detailed rules for compensation for reductions in certain agricultural conversion rates
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 64/ 12 EN Official Journal of the European Communities 14. 3 . 96 COMMISSION REGULATION (EC) No 459/96 of 13 March 1996 amending Regulation (EC) No 2921/95 laying down detailed rules for compensation for reductions in certain agricultural conversion rates 2. Article 2 (2) is replaced by the following: '2 . The amounts in ecu set in Article 2 (2) of Regu ­ lation (EC) No 1527/95 or Regulation (EC) No 2990/95 shall be converted into national currency with the agricultural conversion rate valid immediately preceding the first reduction in the rate covered by one of the Regulations in question .' 3 . Article 3 ( 1 ) is replaced by the following: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2990/95 of 18 December 1995 regulating compensation for appre ­ ciable reductions in the agricultural conversion rates before 1 July 1996 ('), and in particular Article 2 (4) thereof, Whereas Regulation (EC) No 2990/95 establishes the Member States may grant aid to farmers to compensate for a reduction in the agricultural conversion rate for certain currencies; whereas the conditions for granting that aid are the same as those laid down in Council Regu ­ lation (EC) No 1527/95 (2) for which the detailed rules of application are laid down in Commission Regulation (EC) No 2921 /95 (3); whereas Regulation (EC) No 2921 /95 should be adjusted to make it applicable in analogous conditions for aid granted under Regulation (EC) No 2990/95 in Sweden and Finland; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, 1 . The amount of aid granted to each beneficiary must be linked to the farm size during a period prior to :  1 July 1995 in the case of aid granted under Regu ­ lation (EC) No 1527/95,  1 January 1996 in the case of aid granted under Regulation (EC) No 2990/95.' 4 . In the second subparagraph of Article 4, the words of Regulation (EC) No 1527/95' are replaced by the words 'of Regulation (EC) No 1527/95 and Regulation (EC) No 2990/95.' HAS ADOPTED THIS REGULATION: 5. The first sentence of Article 5 ( 1 ) is replaced by the following: ' 1 . Requests for authorization to grant aid must be made by a Member State to the Commission by 30 June 1996 in the case of those covered by Regulation (EC) No 1527/95 and by 31 December 1996 in the case of those covered by Regulation (EC) No 2990/95.'Article 1 6 . In Article 5 (3), the words and with Regulation (EC) No 1527/95' are replaced by the words 'and, according to the case concerned, with Regulation (EC) No 1527/95 or Regulation (EC) No 2990/95.' Regulation (EC) No 2921 /95 is hereby amended as follows: 1 . In Article 1 , the words 'pursuant to Regulation (EC) No 1527/95' are replaced by the words 'pursuant to Regulation (EC) No 1527/95 and Council Regulation (EC) No 2990/95 (')... Article 2 O OJ No L 312, 23 . 12. 1995, p. 7.' This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 312, 23. 12. 1995, p . 7. I1) OJ No L 148 , 30 . 6 . 1995, p. 1 . 3 OJ No L 305, 19 . 12 . 1995, p. 60 . 14 . 3 . 96 EN Official Journal of the European Communities No L 64/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1996. For the Commission Franz FISCHLER Member of the Commission